
	

115 HR 2864 : To direct the Securities and Exchange Commission to allow certain issuers to be exempt from registration requirements, and for other purposes.
U.S. House of Representatives
2017-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2864
		IN THE SENATE OF THE UNITED STATES
		September 6, 2017Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To direct the Securities and Exchange Commission to allow certain issuers to be exempt from
			 registration requirements, and for other purposes.
	
	
 1.Application of exemptionThe Securities and Exchange Commission shall amend— (1)section 230.251 of title 17, Code of Federal Regulations, to remove the requirement that the issuer not be subject to section 13 or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) immediately before the offering; and
 (2)section 230.257 of title 17, Code of Federal Regulations, with respect to an offering described in section 230.251(a)(2) of title 17, Code of Federal Regulations, to deem any issuer that is subject to section 13 or 15(d) of the Securities Exchange Act of 1934 as having met the periodic and current reporting requirements of section 230.257 of title 17, Code of Federal Regulations, if such issuer meets the reporting requirements of section 13 of the Securities Exchange Act of 1934.
			
	Passed the House of Representatives September 5, 2017.Karen L. Haas,Clerk
